DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-36 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 8/18/2020 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim is drawn to a computer readable medium, the specification does not limit this medium to be non-transitory.  In other words, computer readable media encompasses transitory subject matter such as carrier waves.  Carrier waves are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

35 U.S.C. 103 Rejection #1:
Claims 16, 18-21, 26, 28-31, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. [Nature Biotechnology, volume 19, 2001, pages 631-635; on IDS] in view of Martin et al. [U.S. Patent 4,573,796].
Claim 16 is drawn to a flow cytometer.  The flow cytometer comprises a light source configured to irradiate light with a first wavelength region to a plurality of particles.  The flow cytometer comprises a detector configured to detect a light generated from the plurality of particles in plural wavelength regions.  The flow cytometer comprises a processor configured to output analysis data corresponding to each one of the plural regions and each intensity value with a plurality of colors.  The flow cytometer requires that the analysis data is mapped for each one of the plural wavelength regions and each intensity value.  The flow cytometer requires that a respective color for each analysis data indicates an accumulated number of particles at each intensity value in each one of the plural wavelength regions.  The flow cytometer requires that the analysis data within the first wavelength region is limited to prevent leakage of light with the light source.
Claim 26 is drawn to similar subject matter as claim 16, except claim 26 is drawn to a method.
Claim 36 is drawn to similar subject matter as claim 16, except claim 36 is drawn to a computer readable medium.
The document of Han et al. studies quantum dot tagged microbeads for multiplexed optical coding of biomolecules [title].  Figures 1 and 2 of Han et al. illustrate the result of irradiating a plurality of particles with light at a plurality of wavelength regions.  Figure 1A of Han et al. illustrates the result of a plurality of colors corresponding to the plurality of wavelength regions.  Figure 1A of Han et al. illustrates that the relative intensities of each of the colors teaches the ratio of the accumulated number of particles in each of the plurality of wavelength regions.  
Han et al. does not teach a flow cytometer apparatus that is designed to prevent leakage of light.
The title and abstract of Martin et al. teach a flow cytometer for eliminating background interference in fluorescence measurements.  Column 2, lines 10-30 of Martin et al. teach that an objective of the device is to reduce leakage of light.

With regard to claims 18-21 and 28-31, Figures 1-2 of Han et al. teach that the particles comprise labeled particles comprising multiple color tones.  Figures 5-6 of Han et al. illustrate the difference between the labeled particles and the unlabeled analyte.  

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the wavelength analysis of particles of Han et al. by use of the flow cytometer of Martin et al. wherein the motivation would have been that reducing leakage of light increases the accuracy of measurement of signals [abstract of Martin et al.].  There would have been a reasonable expectation of success in combining Han et al. and Martin et al. because both studies analogously pertain to measuring signals from labeled particles.

35 U.S.C. 103 Rejection #2:
Claims 17 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Martin et al. as applied to claims 16, 18-21, 26, 28-31, and 36 above, in further view of Kowarz [US PGPUB 2004/0090679 A1].
Claims 17 and 27 are further limiting wherein the detector comprises a light-receiving element array of a plurality of detection channels having different wavelength bands.
Han et al. and Martin et al. make obvious flow cytometers that differentiate colors and wavelength regions of particles, as discussed above.  Figure 2 of Han et al. illustrates the result of a display receiving light images from a plurality of particles at a plurality of different wavelengths.
Han et al. and Martin et al. do not teach a light-receiving element array of a plurality of detection channels having different wavelength bands.
The document of Kowarz studies a projection display apparatus having both incoherent and laser light sources [title].  Paragraph 75 of Kowarz teaches a group of channels for modulating red and green lights.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the wavelength analysis of particles of Han et al. and the flow cytometer of Martin et al. by use of the red and green light modulation channels of Kowarz wherein the motivation would have been that additional tools for analysis of light facilitate the analysis of the image from which the light is detected [paragraph 75 of Kowarz].

35 U.S.C. 103 Rejection #3:
Claims 22-25 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Martin et al. as applied to claims 16, 18-21, 26, 28-31, and 36 above, in further view of Parks et al. [US PGPUB 2006/0015291 A1; on IDS].
Claims 22-25 and 32-35 are further limiting requiring a linear relationship at low values to transition to a logarithmic relationship at higher values.  The claims require a negative value measurement in the linear region.
Han et al. and Martin et al. make obvious flow cytometers that differentiate colors and wavelength regions of particles, as discussed above.  
Han et al. and Martin et al. do not teach the linear to logarithmic transition recited in the claims.
The document of Parks et al. studies methods and systems for data analysis [title].  The cover figure of Parks et al. teaches a linear relationship at lower values converting to a logarithmic relationship at higher values.  Figures 11 and 12 of Parks et al. illustrate negative values at lower levels.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the wavelength analysis of particles of Han et al. and the flow cytometer of Martin et al. by use of the converting linear to logarithmic relationship of data analysis of Parks et al. wherein the motivation would have been that analysis of this conversion of data facilitates data analysis and comparison at higher and lower values [cover figure and Figures 6-8 of Parks et al.].

Related Prior Art
The related study by Parks et al. [Cytometry Part A, volume 69A, 2006, pages 541-551; on IDS] teaches the new “Logicle” display method that avoids deceptive effects of logarithmic scaling for low signals and compensated data [title].  The document pertains specifically to flow cytometry data analysis.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	22 November 2022